Cite as 2017 Ark. 4


                 SUPREME COURT OF ARKANSAS
                                       No.   CV-16-560

                                                 Opinion Delivered: January   12, 2017

WAYNE HOLDEN & COMPANY, INC.
                    APPELLANT JOINT MOTION TO WITHDRAW
                               PETITION FOR REVIEW AND
V.                             REMAND TO THE ARKANSAS
                               WORKERS’ COMPENSATION
TYLER WAGGONER, DECEASED       COMMISSION
                      APPELLEE


                                                 MOTION TO WITHDRAW PETITION
                                                 FOR REVIEW STAYED; REMANDED.

                                        PER CURIAM


        The parties have filed a joint motion to withdraw their petition for review and

 remand to the Arkansas Workers’ Compensation Commission.

        We stay the motion to withdraw the petition for review. We remand to the Arkansas

 Workers’ Compensation Commission for consideration of their joint petition settlement.

 The parties shall provide the court with a status report within 90 days.